Title: To James Madison from James Leander Cathcart, 9 May 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 5—
						Sir
						Leghorn May 9th. 1802
					
					Since my last I have not heard from Barbary but think it probable that Mr: Eaton has 

agreed with Ciddi Hamed to remain at Malta untill the arrival of our Squadron & instructions from 

the President, otherwise what should induce him to enter that Port where he had reason to suppose 

some of our vessels of War were stationed.
					The Tioga arrived here from Baltimore in 60 days on the 7th. inst. & brought us the first 

information of the arrival of the Schooner Enterprize with dispatches at Gibraltar, & being inform’d 

there of the return of Comodore Dale proceeded immediately in quest of the Boston who I presume 

is off Tripoli, but this is only conjecture as I have not been favor’d with a line from Captn. McNiel 

since his arrival in the mediterranean. The enclosed will furnish you with all the information I am at 

prest. master of. I am Sir with respectfull esteem, Yr. most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
